
	

114 HRES 494 IH: Impeaching John Andrew Koskinen, Commissioner of the Internal Revenue Service, for high crimes and misdemeanors.
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 494
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Chaffetz (for himself, Mr. DeSantis, Mr. Gosar, Mr. DesJarlais, Mr. Farenthold, Mr. Walberg, Mr. Jody B. Hice of Georgia, Mr. Palmer, Mr. Walker, Mr. Mulvaney, Mr. Jordan, Mr. Russell, Mr. Carter of Georgia, Mr. Grothman, Mrs. Lummis, Mr. Hurd of Texas, Mr. Amash, Mr. Turner, and Mr. Massie) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Impeaching John Andrew Koskinen, Commissioner of the Internal Revenue Service, for high crimes and
			 misdemeanors.
	
	
 That John Andrew Koskinen, Commissioner of the Internal Revenue Service, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the Senate:
 Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against John Andrew Koskinen, Commissioner of the Internal Revenue Service, in maintenance and support of its impeachment against him for high crimes and misdemeanors.
			Article I
 John Andrew Koskinen, in his conduct while Commissioner of the Internal Revenue Service, engaged in a pattern of conduct that is incompatible with his duties as an Officer of the United States, as follows:
 Commissioner Koskinen failed in his duty to respond to lawfully issued congressional subpoenas. On August 2, 2013, the Committee on Oversight and Government Reform of the House of Representatives issued a subpoena to Secretary of the Treasury Jacob Lew, the custodian of Internal Revenue Service documents. That subpoena demanded, among other things, [a]ll communications sent or received by Lois Lerner, from January 1, 2009, to August 2, 2013. On February 14, 2014, following the Senate’s confirmation of John Andrew Koskinen as Commissioner of the Internal Revenue Service, the Committee on Oversight and Government Reform of the House of Representatives reissued the subpoena to him.
 On March 4, 2014, Internal Revenue Service employees in Martinsburg, West Virginia, magnetically erased 422 backup tapes, destroying as many as 24,000 of Lois Lerner’s emails responsive to the subpoena. This action impeded congressional investigations into the Internal Revenue Service targeting of Americans based on their political affiliation. The American people may never know the true culpability or extent of the Internal Revenue Service targeting because of the destruction of evidence that took place.
 Wherefore, John Andrew Koskinen, by such conduct, warrants impeachment and trial, and removal from office.
				Article II
 John Andrew Koskinen engaged in a pattern of deception that demonstrates his unfitness to serve as Commissioner of the Internal Revenue Service. Commissioner Koskinen made a series of false and misleading statements to Congress in contravention of his oath to tell the truth. Those false statements included the following:
 (1)On June 20, 2014, Commissioner Koskinen testified that since the start of this investigation, every email has been preserved. Nothing has been lost. Nothing has been destroyed..
 (2)On the same day, Commissioner Koskinen testified that the Internal Revenue Service had confirmed that backup tapes from 2011 no longer existed because they have been recycled, pursuant to the Internal Revenue Service normal policy. He went on to explain that [c]onfirmed means that somebody went back and looked and made sure that in fact any backup tapes that had existed had been recycled.
 (3)On March 26, 2014, Commissioner Koskinen was asked during a hearing before the Committee on Oversight and Government Reform of the House of Representatives, Sir, are you or are you not going to provide this committee all of Lois Lerner’s emails?. He answered, Yes, we will do that..
					Each of those statements was materially false. On March 4, 2014, Internal Revenue Service employees
			 magnetically erased 422 backup tapes containing as many as 24,000 of Lois
			 Lerner’s emails. On February 2, 2014, senior Internal Revenue Service
			 officials discovered that Lois Lerner’s computer hard drive had crashed,
			 rendering hundreds or thousands of her emails unrecoverable. Commissioner
			 Koskinen’s false statements impeded and confused congressional
			 investigations into the Internal Revenue Service targeting of Americans
 based on their political affiliation.Wherefore, John Andrew Koskinen, by such conduct, warrants impeachment and trial, and removal from office.
				Article III
 John Andrew Koskinen, throughout his tenure as Commissioner of the Internal Revenue Service, has acted in a manner inconsistent with the trust and confidence placed in him as an Officer of the United States, as follows:
 During his confirmation hearing before the Senate Committee on Finance, John Andrew Koskinen promised, [W]e will be transparent about any problems we run into; and the public and certainly this committee will know about those problems as soon as we do..
 Commissioner Koskinen repeatedly violated that promise. As early as February 2014 and no later than April 2014, he was aware that a substantial portion of Lois Lerner’s emails could not be produced to Congress. However, in a March 19, 2014, letter to Senator Wyden of the Senate Committee on Finance, Commissioner Koskinen said, We are transmitting today additional information that we believe completes our production to your committee and the House Ways and Means [C]ommittee. . . . In light of these productions, I hope that the investigations can be concluded in the very near future.. At the time he sent that letter, he knew that the document production was not complete.
 Commissioner Koskinen did not notify Congress of any problem until June 13, 2014, when he included the information on the fifth page of the third enclosure of a letter to the Senate Committee on Finance.
 Wherefore, John Andrew Koskinen, by such conduct, warrants impeachment and trial, and removal from office.
				Article IV
 John Andrew Koskinen has failed to act with competence and forthrightness in overseeing the investigation into Internal Revenue Service targeting of Americans because of their political affiliations as follows:
 Commissioner Koskinen stated in a hearing on June 20, 2014, that the Internal Revenue Service had gone to great lengths to retrieve all of Lois Lerner’s emails. Commissioner Koskinen’s actions contradicted the assurances he gave to Congress.
 The Treasury Inspector General for Tax Administration found over 1,000 of Lois Lerner’s emails that the Internal Revenue Service had failed to produce. Those discoveries took only 15 days of investigation to uncover. The Treasury Inspector General for Tax Administration searched a number of available sources, including disaster backup tapes, Lois Lerner’s Blackberry, the email server, backup tapes for the email server, and Lois Lerner’s temporary replacement laptop. The Internal Revenue Service failed to examine any of those sources in its own investigation.
 Wherefore, John Andrew Koskinen, by such conduct, warrants impeachment, trial, and removal from office.
				
